Case: 14-41197      Document: 00513079743         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 14-41197                          June 16, 2015
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR DELGADILLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-176-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Oscar Delgadillo raises an
argument that he concedes is foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Knowledge of drug
type and quantity likewise is not an element of offenses under the related
statutes of 21 U.S.C. § 952(a) and § 960(a). United States v. Valencia-Gonzales,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41197   Document: 00513079743    Page: 2   Date Filed: 06/16/2015


                               No. 14-41197

172 F.3d 344, 345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575
F.2d 524, 527 (5th Cir. 1978). The unopposed motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2